Citation Nr: 0003983	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-50 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic bilateral ear 
disability including hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Marines from 
January to March 1977, military service from August 1977 to 
August 1979, and subsequent service in the Naval Reserve.  
This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Los Angeles 
Regional Office (RO) June 1996 rating decision which denied 
service connection for bilateral ear disability.


FINDING OF FACT

It is plausible that the veteran's bilateral ear disability, 
including hearing loss and tinnitus, may be linked to his 
active service.


CONCLUSION OF LAW

The claim of service connection for chronic bilateral ear 
disability, including hearing loss and tinnitus, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. § 1131 (West 1991).  Service connection may also 
be allowed on a presumptive basis for organic diseases of the 
nervous system, including sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service or where clear 
and unmistakable evidence establishes that the injury or 
disease existed before service.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (1999); Crowe v. Brown, 7 Vet. 
App. 238 (1994).

In Crowe, the U.S. Court of Appeals for Veterans Claims (the 
Court) indicated that the presumption of soundness attaches 
only where there has been an induction medical examination, 
and where a disability for which service connection is sought 
was not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1).  Crowe, 7 Vet. App. at 245.

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible is required to establish a 
well-grounded claim.  Libertine v. Brown, 9 Vet. App. 521 
(1996); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994).  Thus, lay statements 
regarding a medical diagnosis or causation do not constitute 
evidence sufficient to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a).

The veteran's service medical records include a January 1977 
enlistment medical examination report; at that time, he 
reported a history of ear surgery at age 8; it was indicated 
that the surgery resulted in no hearing deficit, but some 
decreased hearing acuity at 500 Hertz was noted in the left 
ear (20 decibels).  His service records indicate that he was 
medically discharged from service in March 1977.  On re-
enlistment medical examination in April 1977, he reported a 
history of "ear trouble" and hearing loss; he indicated 
that he underwent tympanoplasty at age 9, and that an ear 
infection was previously misdiagnosed during boot camp.  Ear, 
nose, and throat examination was performed, noting history of 
tympanoplasty in 1969, and history of earache during service 
in 1977; it was reported that he was discharged from the 
service in March 1977 due to an "ear condition" and hearing 
loss in the left ear; audiological evaluation revealed normal 
hearing in the measured frequencies, bilaterally.  His 
condition was "waived," and he entered the service; his 
military occupational specialty was supply clerk and unit 
armorer.  In January 1979, he received medical treatment for 
left ear infection; on examination, an assessment of serous 
otitis was indicated.  On service separation medical 
examination in July 1979, he reported history of eardrum 
transplant at age 10, noting that he experienced loss of 
hearing in 1978; on examination, left ear hearing acuity was 
impaired at 500 Hertz (20 decibels); it was indicated that he 
had "[t]emporary loss of hearing while in the Marine 
Corps."

On medical examination conducted for purposes of the 
veteran's Naval Reserve service in April 1987, he reported a 
history of ear-tube surgery at age 8, and "broken eardrums 
[during service in the USMC in 1977 which] healed [and 
allowed him to enter the Army 3 months] later [with] no 
hearing loss"; his hearing acuity appears not to have been 
measured in conjunction with that examination.  

VA and private medical records from July 1986 to November 
1997 reveal intermittent treatment associated with hearing 
impairment with tinnitus, recurrent ear infections and 
otitis.  During treatment, the veteran reported he had ear 
problems in childhood, requiring surgery, and that he 
sustained acoustic trauma from an artillery round explosion 
during service in the Marines (in 1977).  Acoustic trauma-
induced sensorineural hearing loss in the left ear, tinnitus, 
and left Eustachian tube dysfunction were diagnosed in 
January 1997 and thereafter.  

At an August 1999 RO hearing, the veteran testified that he 
experienced ear problems in childhood which resolved 
completely following routine treatment (including surgery).  
He indicated that he sustained acoustic trauma from an 
artillery explosion during basic training in the Marines in 
1977, perforating the left tympanic membrane, which resulted 
in his medical discharge from the Marines.  He stated that he 
was able to re-enlist in the Army within a short time after 
separation from the Marines because he received a medical 
waiver.  He testified that he had ear infections and tinnitus 
in service, and indicated that he did not have any 
significant noise exposure after separation from the Army 
other than having participated in recreational shooting 
activities during the first year or so after service 
separation.  

Based on the foregoing, the Board finds that the claim of 
service connection for chronic bilateral ear disability, 
including hearing loss and tinnitus, is well grounded as it 
is capable of substantiation.  38 U.S.C.A. § 5107(a).  This 
finding is based on the veteran's assertion that he sustained 
acoustic trauma in service in the Marines, resulting in 
medical discharge 3 months after enlistment (which is 
supported by his service medical records), and current 
diagnosis of hearing loss and tinnitus.  The Board notes 
that, although he is not competent to provide a medical 
diagnosis of a chronic disability or to relate current 
disability to a specific cause, he is competent to state that 
he experienced impaired hearing since service.  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  

While the evidence of record shows that the veteran 
experienced ear problems prior to active service, requiring 
surgical treatment, acoustic trauma-induced left ear 
sensorineural hearing loss was diagnosed during post-service 
medical treatment; thus, his claim is deemed well grounded.  
38 U.S.C.A. § 5107(a).


ORDER

The claim of service connection for chronic bilateral ear 
disability, including hearing loss and tinnitus, is well 
grounded.


REMAND

When a claim is well grounded, VA has a duty to assist the 
veteran in the development of facts pertinent to his claim, 
which includes a thorough VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  As noted above, the 
evidence indicates that he had ear/hearing problems prior to 
active service, during active service, and after separation 
from service.  Yet, he was never afforded VA audiological 
examination to determine the nature and etiology of the 
disabilities of the ears.  Thus, the Board believes that a VA 
audiological examination should be performed, in conjunction 
with the examiners' review of the claims file, to determine 
the origins of any current chronic ear disabilities, 
including hearing loss and tinnitus.  Suttmann v. Brown, 
5 Vet. App. 127, 137 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses, and dates 
of treatment of medical care providers 
who treated him for all ear 
disabilities.  After any necessary 
authorization is obtained from him, any 
such pertinent records of treatment (not 
already of record) should be obtained by 
the RO and added to the claims folder.  

2.  The RO should schedule the veteran 
for a VA audiological examination to 
determine the nature and etiology of any 
disability involving the ears.  The 
claims folder, and a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
should be accomplished.  A definitive 
diagnosis is imperative; thus, the 
examiner should be requested to provide 
an opinion as to whether it is as likely 
as not that any ear disability found is 
causally related to service.  To the 
extent possible, the examiner should be 
asked to comment on any in-service ear 
pathology which may be distinguished 
from post-service pathology; if so, the 
examiner should explain such 
distinction.  As to any ear disability 
which preexisted the veteran's active 
service, the examiner should provide an 
opinion whether any such disability 
underwent permanent increase in 
disability during service (aggravation) 
and, if so, whether such permanent 
increase in disability during service 
was beyond the natural progress of the 
disease.  If any of the foregoing cannot 
be determined, then that should be 
stated for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions, remedial 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
review.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



